Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the reference of record suggest or render obvious the limitation of wherein the method further comprising: sensing, by an evaporator sensor, a temperature associated with the evaporator; and sensing, by a temperature sensor, a temperature of the storage chamber, wherein the defrosting delay condition is satisfied when a difference between the temperature of the storage chamber sensed by the temperature sensor and the temperature associated with the evaporator sensed by the evaporator sensor is less than a reference temperature value, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763